632 So. 2d 1344 (1994)
Ex parte State of Alabama.
Re Owen Lamar COOPER, Sr.
v.
STATE.
1921347.
Supreme Court of Alabama.
February 25, 1994.
*1345 James H. Evans, Atty. Gen., and James B. Prude, Asst. Atty. Gen., for petitioner.
Andrew W. Tampling, Jr., Prattville, for respondent.
MADDOX, Justice.
We issued the writ of certiorari to review the holding of the Court of Criminal Appeals relating to the notice requirements of Rule 26, Ala.R.Crim.P., in a case in which the State wishes to use prior felony convictions to enhance a defendant's sentence.
Having reviewed the opinion of the Court of Criminal Appeals and the applicable law, we agree with that court that the State failed to properly notify the defendant of the specific felony offenses that the State intended to prove in order to enhance his sentence. As the Court of Criminal Appeals pointed out in its opinion, merely listing prior felony convictions in the presentence report, while it satisfies the requirement that the State give the defendant notice that it intends to proceed under the Habitual Felony Offender Act, does not "supply sufficient notice of the specific prior convictions upon which the state intends to rely." Cooper v. State, 632 So. 2d 1342, at 1344 (Ala.Crim.App.1993).
Based on the foregoing, we affirm the judgment of the Court of Criminal Appeals remanding the cause for resentencing.
AFFIRMED.
HORNSBY, C.J., and SHORES, STEAGALL and INGRAM, JJ., concur.